Luke, J.
Exception is taken to the judgment of the superior court of Bibb county dismissing a certiorari and affirming the judgment of the municipal court of the city of Macon.
Gertrude Washington instituted her proceeding in the municipal court for a laborer’s lien foreclosure. A counter-affidavit was filed by Felton Hose, defendant. A motion to strike the counter-affidavit/ on the ground that no issue of law was raised, because the defendant had retained possession of the property levied upon and. for which he had given a receipt to the sheriff, and upon the further ground that, by .this arrangement, the plaintiff had been deprived of her right to obtain a general judgment, was overruled. A judgment was rendered in favor of the defendant and against the plain*171tiff. Since tbe issue of fact, upon tbe trial, was determined in favor of the defendant, the question sought to be raised has become moot. The exception is clearly without merit.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworth, J., absent on account of illness.